Title: Joseph C. Cabell to James Madison, 7 October 1835
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Warminster.
                                
                                Oct: 7. 1835.
                            
                        
                        Upon my arrival at home I discover that I cannot find the Letters referred to in the enclosed letter from Mr.
                            Smith, and as his object is to republish them, I hope you will be good enough to lend him the use of any copies you may be
                            able to spare him for the purpose, or to point his attention to the places where he may obtain them.
                        The new office in which I am now engaged gives me unremitted employment. The location of our Canal from
                            Maiden’s adventure to Lynchburg is nearly completed, & I hope we will soon have it under contract. I shall
                            endeavor to perform my duties as a Visitor of the University as heretofore.
                        It gives me great & cordial satisfaction to learn, as I often do, that you enjoy good health. With
                            best respects to Mrs. Madison, I remain, dear Sir, ever most resy. & truly yours—
                        
                            
                                Jos: C: Cabell
                            
                        
                    